Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 has been considered by the examiner.

Status of Claims
Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.
On page 10 of the remarks, the applicant argues that An (US 2010/0053524) does not disclose, teach or suggest a substrate (in direct contact with the DBEF), a color conversion layer in contact with the substrate, and a planarization layer between the DBEF 160 and the polarization plate 140 and that An instead teaches the DBEF 160 “reflective polarization film” is bonded directly to a polarization plate, contrary to the claimed invention and, on page 11, that An provides no suggestion or motivation for layers between these two elements, especially a planarization layer, a color conversion layer and a substrate as claimed.


First, the examiner points out that the polarization plate of An is itself a stack of layers (see Fig. 4 and  paragraph [0041]) and as such the DBEF 160 is actually bonded directly to layer 145 of the polarization plate 140, which is a TAC (Triacetyl cellulose) film. The examiner notes that Triacetyl Cellulose is a common material for use in a plastic substrate in optical devices. For example, US 2016/0291218 to Asaoka et al. discloses an optical device comprising a substrate formed from a triacetylcullose (TAC) film (see paragraph [0091]).
Therefore, An can be considered to teach the DBEF being directly bonded to a substrate (the TAC layer 145 of the polarization plate 140).
Further, it is clear from An’s disclosure that it is not bonding to the upper polarization plate that is critical, but rather placing the DBEF on the upper most surface of the display device in order to provide the display device with a mirror effect (see paragraph [0021]). In An the upper most layer of the display device is the upper polarization plate.
In combining An with the display device of Cho, one of ordinary skill in the art would bond the DBEF of An to the upper most surface of the display device, which is the substrate 210. One of ordinary skill in the art would recognize that bonding a DBEF directly to the polarization layer 22 would significantly reduce the efficacy of the DBEF for the reason that any intermediate layers between the DBEF and a viewer would interfere with the mirror function of the DBEF.
Additionally, in response to applicant's argument that An does not disclose a substrate, a color conversion layer, and a planarization layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Cho discloses the substrate, color conversion layer, and planarization layer and the combination of Cho with An would have been obvious to one of ordinary skill in the art.
The previous rejections of claims 1-24 under 35 USC 103 are hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An).
Regarding claim 1, Cho discloses a color conversion panel comprising: 
a substrate facing a polarization layer which receives light of a generated image, the substrate including a first surface, a second surface opposite to the first surface and closer to the polarization layer than the first surface, and a thickness between the first surface and the second surface (see at least Fig. 16 and paragraphs [0083] and [0094], where 210 is a substrate that faces polarization layer 22 which receives light of a generated image from thin film 
a color conversion layer which color-converts the light of the generated image and is in direct contact with the second surface of the substrate, the color conversion layer including both a first color conversion layer and a second color conversion layer each disposed on the second surface of the substrate (see at least Figs. 15 and 16 and paragraph [0085], where 230R and 230G are the first and second color conversion layers of the color conversion layer, which color converts a generated image); 
a planarization layer disposed between the polarization layer and the first color conversion layer and between the polarization layer and the second color conversion layer (see at least Fig. 16 and paragraph [0129], where 250 is a planar layer, which is the same as a planarization layer), and
external light is incident to the first surface of the substrate and exits to the color conversion layer (see at least Fig. 16).
Cho also discloses that the color conversion panel is part of a liquid crystal display (see at least the abstract and Fig. 16).
Cho does not specifically disclose a reflective polarization film in direct contact with the first surface of the substrate and wherein the reflective polarization film and the first color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the polarization layer, and external light is incident to the reflective polarization film and exits to the color conversion layer.

The DBEF of An can be bonded to the first surface of the substrate of Cho, thus resulting in the reflective polarization film and the color conversion layer being in contact with opposite sides of the same substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel of Cho to include the teachings of An so that the panel includes a reflective polarization film in direct contact with the first surface of the substrate and wherein the reflective polarization film and the first color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the polarization layer, and external light is incident to the reflective polarization film and exits to the color conversion layer for the purpose of adding a DBEF to the surface of the panel in order to create a device that can operate as both a mirror and a display (see at least paragraph [0057] of An).

Regarding claim 15, Cho discloses a display device comprising: a display panel which displays an image with light (see at least Fig. 16 and paragraph [0152], where 100 is a liquid crystal display panel); a polarization layer facing the display panel (see at least Fig. 16 and paragraph [0094], where 22 is a polarization layer); and in order, in a direction from the display panel to the polarization layer: a planarization layer (see at least Fig. 16 and paragraph [0129], where 250 is a planar layer, which is the same as a planarization layer), and a color conversion panel including in order in the direction from the display panel to the polarization layer a color conversion layer including both a first color conversion layer and a second color conversion layer; a planarization layer; and a substrate having a thickness and in direct contact with the color conversion layer (see at least Figs. 15 and 16 and paragraph [0083], where 210 is a substrate, paragraph [0085], where 230R and 230G are the first and second color conversion layers of the color conversion layer) wherein external light is incident to the substrate and exits to the color conversion layer (see at least Fig. 16).
Cho does not specifically disclose a reflective polarization film in direct contact with the substrate and wherein the reflective polarization film and the color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the polarization layer, and external light is incident to the reflective polarization film and exits to the color conversion layer.
However, An teaches a display device comprising a liquid crystal display panel (see at least the abstract) and a reflective polarization film disposed on the front surface of the liquid crystal display panel, wherein the reflective polarization film can be bonded with an adhesive or 
The DBEF of An can be bonded to the first surface of the substrate of Cho, thus resulting in the reflective polarization film and the color conversion layer being in contact with opposite sides of the same substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cho to include the teachings of An so that the panel includes a reflective polarization film in direct contact with the substrate and wherein the reflective polarization film and the color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the polarization layer, and external light is incident to the reflective polarization film and exits to the color conversion layer for the purpose of adding a DBEF to the surface of the panel in order to create a device that can operate as both a mirror and a display (see at least paragraph [0057] of An).

Regarding claims 2 and 17, Cho as modified by An discloses all of the limitations of claims 1 and 15.
Cho also discloses that the polarization layer comprises: a polarization pattern including a metal material, and an insulating layer which covers the polarization pattern (see at least Fig. 

Regarding claims 3 and 18, Cho as modified by An discloses all of the limitations of claims 1 and 15.
An also teaches that the reflective polarization film is a dual brightness enhancement film (see at least paragraphs [0014] and [0046], where DBEF 160 is a dual brightness enhancement film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel and the display device of Cho as modified by An to include the further teachings of An so that the reflective polarization film is a dual brightness enhancement film for the purpose of adding a DBEF to the surface of the panel in order to create a device that can operate as both a mirror and a display (see at least paragraph [0057] of An).

Regarding claims 4 and 20, Cho as modified by An discloses all of the limitations of claims 1 and 15.
Cho also discloses that the first color conversion layer and the second color conversion layer are spaced apart from each other along the second surface of the substrate (see at least Fig. 16, where along the second surface of the substrate 210, the first and second color conversions layers 230R and 230G are spaced apart by the presence of black matric 220), further comprising at the second surface of the substrate: a first light blocking member 

Regarding claims 14 and 16, Cho as modified by An discloses all of the limitations of claims 1 and 15.
Cho also discloses that the first color conversion layer and the second color conversion layer are spaced apart from each other along the second surface of the substrate (see at least Fig. 16, where along the second surface of the substrate 210, the first and second color conversions layers 230R and 230G are spaced apart by the presence of black matric 220), further comprising , at the second surface of the substrate: a transmission layer adjacent to the first and second color conversion layers along the second surface of the substrate (see at least Fig. 15 and paragraph [0100], where 240 is the transmission layer).

Regarding claim 19, Cho as modified by An discloses all of the limitations of claim 15.
Cho also discloses that the color conversion panel which receives the light from the display panel is disposed at one side of the display panel, further comprising: a light source unit disposed at a side of the display panel opposite to that of the color conversion panel to provide the light to the display panel (see at least Fig. 16 and paragraph [0152], where 700 is a backlight assembly).

Claims 5, 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claims 4 and 20 above, and further in view of Mizunuma et al. (US 2017/0003548) of record (hereafter Mizunuma).
Regarding claims 5 and 21, Cho as modified by An discloses all of the limitations of claims 4 and 20.
Cho as modified by An does not specifically disclose that a width of the first light blocking member in a cross-section thereof gradually increases along a first direction toward the planarization layer from the second surface of the substrate.
However, Mizunuma teaches a color conversion panel comprising first and second color conversion layers and a first light blocking member disposed between the color conversion layers, wherein a width of the first light blocking member in a cross-section thereof gradually increases along a first direction (toward the back light and away from the external surface of the panel) (see at least Fig. 3 and paragraph [0043], where WC1 and WC2 are the color conversion layers and BA is the first light blocking member with a width that gradually increases along the direction toward the back light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An to include the teachings of Mizunuma so that a width of the first light blocking member in a cross-section thereof gradually increases along a first direction toward the planarization layer from the second surface of the substrate for the purpose of directing light emitted from the color 

Regarding claims 6 and 22, Cho as modified by An and Mizunuma discloses all of the limitations of claims 5 and 21.
Cho also discloses that the planarization layer is disposed between the polarization layer and the surface of the color conversion layers and the planarization layer has the same thickness across the entire panel (see at least Fig. 16).
Mizunuma also teaches that the first light blocking member has the same thickness as the color conversion layers and stops at the same planar surfaces as the color conversion layers (see at least Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An and Mizunuma to include the further teachings of Mizunuma so that the planarization layer is further disposed between the polarization layer and the first light blocking member, a first thickness of the planarization layer is defined at the first color conversion layer or the second color conversion layer, and a second thickness of the planarization layer is defined at the first light blocking member, the first and second thickness are the same as each other for the purpose of improving the efficiency of the panel since the first light blocking member directs light toward the external surface of the panel (see at least paragraph [0059] of Mizunuma).

Claims 7, 8, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) and Mizunuma et al. (US 2017/0003548) of record (hereafter Mizunuma) as applied to claims 5 and 21 above, and further in view of Kuo et al. (US 2017/0133357) of record (hereafter Kuo).
Regarding claims 7, 8, 23, and 24, Cho as modified by An and Mizunuma discloses all of the limitations of claims 5 and 21.
Cho also discloses a light blocking member in contact with the substrate and with a width that gradually decreases along the first direction toward the planarization layer from the second surface of the substrate (see at least Fig. 16).
Cho as modified by An and Mizunuma does not specifically disclose a second light blocking member disposed between the substrate and the first light blocking member, wherein a width of the second light blocking member in a cross-section thereof gradually decreases along with the first direction toward the planarization layer from the second surface of the substrate and that the first light blocking member and the second light blocking member contact each other.
However, Kuo teaches a display panel comprising first and second light blocking members, wherein widths of the first and second light blocking members gradually increase and decrease, respectively, in a first direction, and the first and second light blocking members contact each other (see at least Fig. 2 and paragraph [0042], where 14b and 142b are the light blocking members).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An), Mizunuma et al. (US 2017/0003548) of record (hereafter Mizunuma), and Kuo et al. (US 2017/0133357) of record (hereafter Kuo) as applied to claim 7 above, and further in view of Masumoto et al. (US 2006/0221276) of record (hereafter Masumoto).
Regarding claim 9, Cho as modified by An, Mizunuma, and Kuo discloses all of the limitations of claim 7.
Cho as modified by An, Mizunuma, and Kuo does not specifically disclose that the second light blocking member comprises a dual layer of an organic layer and a transflective layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by Kotchick, Mizunuma, and Kuo to include the teachings of Masumoto so that the second light blocking member comprises a dual layer of an organic layer and a transflective layer for the purpose of allowing light to be both reflected and transmitted through the second light blocking member (see at least paragraph [0042] of Masumoto).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claim 4 above, and further in view of Yoon et al. (US 2013/0335799) of record (hereafter Yoon).
Regarding claims 10 and 11, Cho as modified by An discloses all of the limitations of claim 4.
Cho as modified by An does not specifically disclose a capping layer disposed between the first color conversion layer and the first light blocking member and between the second 
However, Yoon teaches a color conversion panel comprising first and second color conversion layers, a first light blocking member (see at least Fig. 5 and paragraph [0073], where CCP is the color conversion layers and BM is the first light blocking member), a capping layer disposed between the first color conversion layer and the first light blocking member and between the second color conversion layer and the first light blocking member (see at least Fig. 5 and paragraph [0073], where the portion of the light reflective layer LRL between the CCP and the BM is the capping layer); and a light filter layer disposed between the capping layer and the planarization layer (see at least Fig. 5 and paragraph [0073], where the planar portion of the light reflective layer LRL is the light filter layer, since it reflects light L1 , but passes light L2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An to include the teachings of Yoon so that the panel comprises a capping layer disposed between the first color conversion layer and the first light blocking member and between the second color conversion layer and the first light blocking member and a light filter layer disposed between the capping layer and the planarization layer for the purpose of increasing the efficiency of the color conversion panel by increasing the frequency of use of the first light to be converted (see at least paragraph [0060] of Yoon).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claim 1 above, and further in view of Hatta et al. (US 8,796,704) of record (hereafter Hatta).
Regarding claim 12, Cho as modified by An discloses all of the limitations of claim 1.
Cho as modified by An does not specifically disclose that the panel further comprises an outlet which penetrates the polarization layer, the outlet exposing the planarization layer to outside the color conversion panel.
However, Hatta teaches a display device comprising color filter, a black matrix, and a polarization layer, wherein the polarization layer includes an outlet which penetrates the polarization layer, the outlet exposing the layer beneath the polarization layer (see at least Fig. 5 and Col. 4, lines 1-15, where 108 are the color filter films, with black matrix 101, and polarization layer 110, which has outlets between each segment of the polarization layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel of Cho as modified by An to include the teachings of Hatta so that the panel further comprises an outlet which penetrates the polarization layer, the outlet exposing the planarization layer to outside the color conversion panel for the purpose of only using a polarization layer where it is needed, such as not over the light blocking area between the pixels, thus saving cost and weight by not using excess material.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claim 1 above, and further in view of Miki et al. (US 2016/0091757) of record (hereafter Miki).
Regarding claim 13, Cho as modified by An discloses all of the limitations of claim 1.
Cho also discloses that the first color conversion layer and the second color conversion layer comprise at least two light color conversion members representing different colors from each other, respectively (see at least paragraph [0085], where the first and second color conversion layers comprise two light color conversion members representing Red and Green).
Cho as modified by An does not specifically disclose that the panel further comprises, with the first and second color conversion layers each comprising the at least two light color conversion members: a first color filter disposed between the substrate and the first color conversion layer; and a second color filter disposed between the substrate and the second color conversion layer.
However, Miki teaches a color conversion panel comprising a substrate, two color conversion layers, a first color filter disposed between the substrate and the first color conversion layer, and a second color filter disposed between the substrate and the second color conversion layer (see at least Figs. 5 and 8 and paragraph [0041], where 21 is the substrate, QD_G and QD_R are wavelength conversion layers, and CF_G and CF_R are color filters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel of Cho as modified by An to include the teachings of Miki so that the panel further comprises, with the first and second color conversion layers each comprising the at least two light color conversion members: a first color filter disposed between the substrate and the first color conversion .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872        

 /STEPHONE B ALLEN/              Supervisory Patent Examiner, Art Unit 2872